Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 05, 2018

The Court of Appeals hereby passes the following order:

A18D0504. KIM FLORENCE v. LUXURY NAILS et al.

      Kim Florence, the plaintiff in this civil action with two defendants, has filed
an application for discretionary review of the magistrate court’s order granting the
motion to dismiss filed by one defendant and its order denying Florence’s motion for
default judgment against the other defendant. We lack jurisdiction.
     Generally, “[t]he only avenue of appeal available from [a] magistrate court
judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal
to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d
225) (1991). This Court may only address magistrate court matters that already have
been reviewed by the state or superior court. See Westwind Corp. v. Washington Fed.
S & L Assn., 195 Ga. App. 411 (1) (393 SE2d 479) (1990); see also OCGA § 5-6-35
(a) (1), (a) (11). Here, the only orders in the application materials were issued by the
magistrate court and have not been reviewed by a state or superior court.
Accordingly, this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/05/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.